Citation Nr: 1444482	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for pancreatitis.

2. Entitlement to an initial rating in excess of 10 percent for mild lumbar disc disease and chronic lumbar strain (lumbar spine disability).

3. Entitlement to an initial rating in excess of 10 percent for post-operative residuals of left ankle surgery (left ankle disability).

4. Entitlement to an initial compensable rating prior to September 13, 2013 and 20 percent thereafter for left foot numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The record reflects that the Veteran had active duty service and several periods of active duty for training (ADUTRA) and inactive duty for training (INACDUTRA) in the Army National Guard from February 1981 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2007 and October 2007 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The February 2007 rating decision granted service connection for lumbar spine and left ankle disabilities and assigned a 10 percent rating for each disability, effective October 20, 2005.  The rating decision also denied service connection for pancreatitis and deferred the rating for left foot numbness.

In the October 2007 rating decision, the RO granted service connection for left foot numbness secondary to a service connected lumbar spine disability.  The condition was considered noncompensable and combined with the evaluation for the service-connected lumbar spine disability.

Thereafter, in a rating decision dated in November 2013, the RO increased the rating for left foot numbness to 20 percent disabling, effective September 20, 2013.

The Veteran testified before the undersigned at a Board videoconference in July 2014.  A transcript of the hearing has associated with the claims file.

The issue of entitlement to a temporary total disability rating under 38 C.F.R. § 4.29 based upon convalescence from September 18, 2007 to December 17, 2007 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Letter dated January 2008.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Board hearing, the Veteran reported that she has been receiving payment from the Social Security Administration (SSA) since approximately 2008.  The duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

With regard to the Veteran's claim of service connection for pancreatitis, she contends that she began having symptoms associated with the disability during military service in 2000.  However, the specific dates of the Veteran's active military service, ACDUTRA and INADTURA have not been verified.  Periods of active duty, ACDUTRA and INACDUTRA must be obtained.

Additionally, the Veteran was afforded a VA examination in December 2005 in conjunction with her claim of service connection for pancreatitis.  At the time of the examination, she reported that she had been told that her pancreatitis was related to her use of alcohol.  The examiner noted that the Veteran had been hospitalized 2 times in the past year due to pancreatitis.  Upon physical examination, the examiner diagnosed episodic pancreatitis treated with IV fluids and bowel rest.  The examiner determined that the condition was more likely than not due to alcohol abuse.  He further noted that pancreatitis was not diagnosed at the examination.  

A review of the claims file indicates that the Veteran's alcohol abuse may be related to her service-connected PTSD.  In a December 2005 VA examination for PTSD, the examiner noted that the Veteran had a history of alcohol abuse.  In a subsequent VA examination for PTSD dated in September 2013, the Veteran reported that the she began drinking heavily in 2001.   The examiner noted that the Veteran's alcohol dependence was in remission.  Although a history of alcohol abuse was noted at both the December 2005 and September 2013 VA examinations for PTSD, the examiners did not provide an opinion as to whether the Veteran's alcohol dependence was related to PTSD.  Therefore, on remand an addendum opinion must be obtained to determine the relationship of the Veteran's alcohol dependence and her service-connected PTSD.

As there is an indication that the Veteran's alcohol dependence may be related her service-connected PTSD, an additional VA examination and etiological opinion addressing whether any pancreatitis had it onset during military or is otherwise related to service must be obtained.

VA has not obtained records of the two hospitalizations for pancreatitis that were reported by the December 2005 VA examiner.  VA must make reasonable attempts to obtain those records.

Accordingly, the case is REMANDED for the following action:

1. Take all necessary steps to verify the nature of the Veteran's periods of service (active duty, ACDUTRA, and INACDUTRA).  Requests for service department records should continue until they are obtained unless it is reasonably certain that the records do not exist or that further efforts to obtain them would be futile.

If any requested records cannot be obtained, inform the Veteran of the missing records, the efforts made to obtain the records, and of what additional actions will be taken with regard to her claim.

2. Obtain all outstanding VA and private treatment records related to treatment for pancreatitis, to include periods of hospitalization for the condition.

3. Obtain from SSA the records pertinent to the Veteran's claim for disability benefits, including the medical records relied upon concerning that claim.  If requested records cannot be obtained, inform the Veteran, tell her what efforts were made, and what further actions will be taken.  Efforts must continue until the records are obtained or it is reasonably certain the records do not exist or that further efforts would be futile.

4. Next, forward the claims file to the examiner who conducted the September 2013 VA examination for PTSD.  Following a review of the claims file, the examiner is to provide an opinion to the following:

a. Whether the Veteran's alcohol abuse is at least as likely as not (50 percent probability or more) proximately due to the service-connected PTSD (e.g. the alcohol abuse was an attempt to self-medicate).

b. Whether the Veteran's alcohol abuse is it at least as likely as not (a 50 percent or more likelihood) aggravated by the Veterans service-connected PTSD?

If alcohol abuse is aggravated by PTSD, the examiner should opine as to whether there is medical evidence created prior to the aggravation or between the time of onset and the current level of alcohol dependence that establishes a baseline for the disability.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

4. Thereafter, schedule the Veteran for a VA examination to determine the etiology of her pancreatitis.  The claims folder, including this remand, must be sent to the examiner for review.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's pancreatitis was caused by or is otherwise related to military service to include periods of active service, ACDUTRA and INACDUTRA.

The examiner is to discuss symptoms noted in service, to include pelvic and low back pain, and their relationship, if any, to pancreatitis.

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the appellant is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

6. If the decision remains adverse to the appellant, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

